Stephens, J.
The petition in this case being ambiguous, and it not appearing whether the plaintiff, who seeks to recover damages from an undertaker for failing to embalm the dead body of one of the plaintiff’s *796relatives, and sending the body to the plaintiff’s home in such a state that it rapidly became offensive, to her damage, is seeking to recover for a breach of a contract or for damages founded in tort, the court properly sustained the defendant’s demurrer, upon the ground that the petition .was duplicitous. Seifert v. Sheppard, 111 Ga. 814 (35 S. E. 673); Pitts v. Smith, 108 Ga. 37 (33 S. E. 814).
Decided March 1, 1923.
Action, for damages; from De Kalb superior court — Judge Hutcheson. April 28, 1922.
Albert Kemper, for plaintiff.
Branch & Howard, Bond Almand, for defendant.

Judgment affirmed.

Jenlcins, P. •/., and Bell, •/., concur.